Title: Thomas Jefferson to John Hollins, 8 April 1810
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
            Poplar Forest near Lynchburg. 
                     Apr. 8. 10
          
          
		  
		    I recieved your favor just as I was setting out on a journey to this place, & learnt at the same time, the arrival of the plaister at Richmond. by
			 this post I desire messrs Gibson & Jefferson of Richmond to remit you the amount, 80.40 D with which be pleased to accept my thanks for this & other favors.
			 
          On my way here I passed a day with mr Nicholas, Warren being on my road hither. he still suffers much with his rheumatism, rarely being able to leave the house.
			 mrs Nicholas & the family were well.
			 
			 
		  mr Carr was with me the day before I left home; just well enough occasionally to visit his neighbors, but often laid up. I salute you with friendship & respect.
          
            Th:
            Jefferson
        